PER CURIAM.
The orders we are called upon to review were intended apparently to effect a compromise by which the real estate scheduled by the bankrupt corporation would be delivered to the claimant, Harris, upon his paying the costs of court, including the costs of administration by the trustee and attorney’s fees, and providing for the payment of unsecured creditors who up to that time had proved their claims, and to result in a discontinuance of the bankrupt proceedings.
The order of April 25th provided that the offer of Harris to pay all unsecured creditors and costs of court and costs of administration, except attorney’s fees, should be referred for Consideration and acceptance to a meeting, of creditors after ten days’ notice, which looks somewhat to the composition which is provided for in the Bankruptcy Act; but the subsequent order of May 4th practically vacates the order of April 25th in this respect, dispensing with the creditors’ meeting and providing that on compliance by Harris in making deposits to the amount of $4,171.90 the trustee shall stand discharged, and the petition in bankruptcy be dismissed. From our examination of the case, we find no law or authority for either one of the orders. Each seems to be amenable to nearly all the objections urged in the assignment of errors.
It is therefore ordered that the petition to superintend and revise herein be granted, and that the orders of April 25, 1914, and May 4, 1914, in the court below, be reversed; costs to be paid by the respondent.